Title: To George Washington from Timothy Pickering, 10 August 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Department of State [Philadelphia] August 10 1797.

Your letter of the 4th did not come to hand till this day. I lose no time to relieve you from your apprehensions relative to the papers in question. I have the two bundles you left with me; and among them I find the opinion of the Attorney General on Mr Monroe’s recall, of which I will let him take a copy; and then restore the original to its place.
I will take a safe opportunity to convey the two files of papers to your hands. I am with great respect Sir your most obt servt

Timothy Pickering

